UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-31343 CUSIP NUMBER (Check one): x Form10-Ko Form20-Fo Form11-Ko Form10-Qo Form10-Do FormN-SARo FormN-CSR For Period Ended: August 31, 2009 oTransition Report on Form10-K oTransition Report on Form20-F oTransition Report on Form11-K oTransition Report on Form10-Q oTransition Report on FormN-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION GLOBAL EARTH ENERGY, INC. Full Name of Registrant Former
